           Case 1:20-cv-08590-CM Document 4 Filed 12/08/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 RONALD DWAYNE BIBB,

                              Plaintiff,

                       -against-                                      20-CV-8590 (CM)

 AT&T CORP.; CALDWELL BANKER;                                     TRANSFER ORDER
 ENTERPRISE RENT A CAR; FRANKLIN
 FEDERAL,

                              Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, appearing pro se, brings this action under the Court’s federal question

jurisdiction, alleging that Defendants violated his constitutional rights. By order dated November

4, 2020, the Court granted Plaintiff’s request to proceed without prepayment of fees, that is, in

forma pauperis (IFP). For the following reasons, this action is transferred to the United States

District Court for the Southern District of Ohio, Eastern Division.

                                           BACKGROUND

       Plaintiff Ronald Dwayne Bibb, an Ohio resident, filed this complaint, which is not a

model of clarity, against AT&T Corporation, Caldwell Banker, “Enterprise Rent a Car”

(Enterprise), and Franklin Federal Savings & Loan. 1 Plaintiff alleges that from 1963 through

2020, Defendants violated his rights under the First, Second, and Fourteenth Amendments. The

complaint sets forth random events, including the following.

       Around 7-7-19 I was taken to Netcare on Central Ave. in Columbus, Ohio on what
       they call a pink ticket. At the same time they got involved with my mother’s
       landlord and he told her the owners did not want to rent anymore. So on 7-1-19 a

       1
         Plaintiff provides a Georgia address for AT&T, a New Jersey address for Caldwell
Banker, a Missouri address for Enterprise, and a Virginia address for Franklin Federal. (ECF 2,
¶ B.)
           Case 1:20-cv-08590-CM Document 4 Filed 12/08/20 Page 2 of 5




       paper that said notice and direction. She had 30 days to move. My mother went
       and lived with her health care worker and they took me to Doctors West for heart
       problems and back to Netcare and then to River Vista Health and Wellness. This
       all happened in about 3 hours. While I was being questioned the lady that was
       talking to me got me to talk about me being molested. This goes into when I was
       hit by a van in 1972. Somehow it rolled over both of my legs. There was a tire
       mark across my left knee cap. And a tire mark across my right leg between my
       knee cap and my ankle. My left stop growing. I was hit a day before my 15th
       birthday.

(ECF 2 at 6-7.)

       Plaintiff further asserts that in 2018, he was in a car accident. Enterprise billed Plaintiff

$989 and “2 days rental fee on the same bill,” because “they got mad because I didn’t pay for

$10.00 a day for insurance.” The complaint goes on to discuss various other matters, including a

probate matter in 1972 involving Franklin Federal Bank in Ohio, and assaults that Plaintiff

experienced in the “late 1970s” and in “the 1980s.” (Id. 9-13.) Plaintiff submitted a $50.00

money order with the complaint.

                                          DISCUSSION

       Under the general venue provision, a civil action may be brought in:

       (1) a judicial district in which any defendant resides, if all defendants are residents
       of the State in which the district is located; (2) a judicial district in which a
       substantial part of the events or omissions giving rise to the claim
       occurred . . . ; or (3) if there is no district in which an action may otherwise be
       brought as provided in this section, any judicial district in which any defendant is
       subject to the court’s personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b). For venue purposes, a “natural person” resides in the district where the

person is domiciled. 28 U.S.C. § 1391(c)(1).

       For venue purposes, a defendant corporation generally resides “in any judicial district in

which such defendant is subject to the court’s personal jurisdiction with respect to the civil action

in question . . .” 28 U.S.C. § 1391(c)(2). Where a state has more than one judicial district, a

defendant corporation generally “shall be deemed to reside in any district in that State within
           Case 1:20-cv-08590-CM Document 4 Filed 12/08/20 Page 3 of 5




which its contacts would be sufficient to subject it to personal jurisdiction if that district were a

separate State.” 28 U.S.C. § 1391(d). 2

       It is not clear where all of the events giving rise to this complaint occurred, but at least

some of them took place in Columbus, Ohio, in Franklin County. Plaintiff lists addresses for

Defendants in Georgia, New Jersey, Missouri, and Virginia. Because Plaintiff does not allege that

Defendants reside in this District or that a substantial part of the events or omissions underlying

his claim arose in this District, venue does not appear to be proper in this District under

§ 1391(b)(1) or (2).

       Even if venue were proper here, however, the Court may transfer claims “[f]or the

convenience of the parties and witnesses, in the interest of justice.” 28 U.S.C. § 1404(a).

“District courts have broad discretion in making determinations of convenience under Section

1404(a) and notions of convenience and fairness are considered on a case-by-case basis.” D.H.

Blair & Co. v. Gottdiener, 462 F.3d 95, 106 (2d Cir. 2006). Moreover, courts may transfer cases

on their own initiative. See Bank of Am., N.A. v. Wilmington Trust FSB, 943 F. Supp. 2d 417,

426-427 (S.D.N.Y. 2013) (“Courts have an independent institutional concern to see to it that the

burdens of litigation that is unrelated to the forum that a party chooses are not imposed

unreasonably on jurors and judges who have enough to do in determining cases that are

appropriately before them. The power of district courts to transfer cases under Section 1404(a)

sua sponte therefore is well established.” (quoting Cento v. Pearl Arts & Craft Supply Inc., No.

03-CV-2424, 2003 WL 1960595, at *1 (S.D.N.Y. Apr. 24, 2003))); see also Lead Indus. Ass’n.




       2
        In a state with multiple districts, if there is no such district, “the corporation shall be
deemed to reside in the district within which it has the most significant contacts.” 28 U.S.C.
§ 1391(d).
           Case 1:20-cv-08590-CM Document 4 Filed 12/08/20 Page 4 of 5




Inc. v. OSHA., 610 F.2d 70, 79 (2d Cir. 1979) (noting that “broad language of 28 U.S.C.

§ 1404(a) would seem to permit a court to order transfer sua sponte”).

        In determining whether transfer is appropriate, courts consider the following factors:

(1) the convenience of witnesses; (2) the convenience of the parties; (3) the locus of operative

facts; (4) the availability of process to compel the attendance of the unwilling witnesses; (5) the

location of relevant documents and the relative ease of access to sources of proof; (6) the relative

means of the parties; (7) the forum’s familiarity with the governing law; (8) the weight accorded

to the plaintiff’s choice of forum; (9) trial efficiency; and (10) the interest of justice, based on the

totality of circumstances. Keitt v. N.Y. City, 882 F. Supp. 2d 412, 459-60 (S.D.N.Y. 2011); see

also N.Y. Marine and Gen. Ins. Co. v. LaFarge No. Am., Inc., 599 F.3d 102, 112 (2d Cir. 2010)

(setting forth similar factors). A plaintiff’s choice of forum is accorded less deference where

plaintiff does not reside in the chosen forum and the operative events did not occur there. See

Iragorri v. United Tech. Corp., 274 F.3d 65, 72 (2d Cir. 2001).

        Under § 1404(a), transfer appears to be appropriate in this case. At least some portion of

the underlying events occurred in Columbus, Ohio, where Plaintiff resides. Columbus, Ohio is

located in Franklin County, which falls within the Southern District of Ohio, Eastern Division.

See 28 U.S.C. § 115(b)(2). Venue is therefore proper in the Southern District of Ohio. See 28

U.S.C. § 1391(b). Based on the totality of the circumstances, the Court concludes that it is in the

interest of justice to transfer this action to the United States District Court for the Southern

District of Ohio. 28 U.S.C. § 1404(a).

                                           CONCLUSION

        The Clerk of Court is directed to transfer this action to the United States District Court

for the Southern District of Ohio, Eastern Division. The Clerk of Court is further directed to mail

a copy of this order to Plaintiff and note service on the docket.
              Case 1:20-cv-08590-CM Document 4 Filed 12/08/20 Page 5 of 5




         The Clerk of Court is also directed to issue a check in the amount of $50 and mail it to

Plaintiff via certified mail. 3 A summons shall not issue from this Court. This order closes this

case.

         The Court certifies, under 28 U.S.C. § 1915(a)(3), that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:       December 8, 2020
             New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




         3
        Because Plaintiff was granted leave to proceed IFP, the Court is refunding his $50
payment to him.
